Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 09/07/2022 have been filed and received.  In light of them, the rejections under U.S.C. 101 and 112(b) have been removed.   Objections have also been withdrawn.  However, in light of the amendments and the examiner’s understanding of the claims, new rejections under U.S.C. 112(b) have been issued.  Additionally, in response to the amendments incorporating elements of claims 3, the rejections under U.S.C. 102 have been removed.  Another 102 rejection has been added for Claim 18 which does not contain these elements.

Response to Arguments
Applicant's arguments filed 09/07/2022 regarding the combination of Baruch and Dhiman have been fully considered but they are not persuasive.
Baruch does teach elements that might be interpreted to meet the claim limitations.  Baruch teaches [0004], [0023], [0025], [0041], 0045].  The UAV may use GPS or navigation systems to determine attributes of the user, including position or velocity.  This would require using positional/velocity information of the UAV to determine positional/velocity information of the user.  This information is then used to create an estimated travel path for the user.  This could broadly be interpreted as using the predicted trajectory for the UAV to determine the estimated trajectory of the ground based object.  The examiner notes this might not be considered “converting”, but there are some clarity issues caused by the particular word.  Converting is typically used when the value of something isn’t changing, but the units used to describe the information do.  The examiner thinks the intent here is to determine the ground based object trajectory based off a calculation involving the air based trajectory (possibly a very quick calculation that is literally a positional offset) but this is not currently present in the claim limitations.  The examiner believes Dhiman’s use of determining absolute position of other objects from relative information and absolute information about the UAV is sufficient to address the concept of performing calculations to offset a trajectory, or consistently determine positional or velocity information for an object given a UAV with relative and absolute information.  The examiner has relied upon Dhiman to strengthen this rejection.  Please refer to the rejection below.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 17, there is a limitation to “convert the predicted trajectory for the air-based vehicle into the second predicted trajectory for the ground-based object based on the location data.”  This limitation is not particularly pointed out and distinctly claimed.  It’s not clear how the first trajectory can be converted into the second one if they are different trajectories.  Conversions typically are different ways of representing the same data set.  The examiner believes that what is intended is that the second trajectory is determined from the air based trajectory (offset), but this is not particularly pointed out and distinctly claimed.
Claims 1 and 17 also have an issue in terms of the second ground based vehicle.  The predicted trajectory for the air based vehicle is indicative of a second predicted trajectory of the ground based object.  From the application, it is determined by following the ground based object.  However, in order to follow the ground based object, it seems intuitive that the ground based object’s trajectory would needed to be predicted somewhat.  With this interpretation, the predicted air based trajectory is based off of a predicted ground based object trajectory, which is based off of the air based trajectory.  Limitations explaining how the air based predicted trajectory is determined without utilizing a predicted ground based object trajectory, or explaining a change that occurs to the ground based object trajectory might clarify the issue.  As it is written, the examiner does not believe the claim limitations are distinctly claimed or particularly pointed out.  Dependent claims are rejected for containing the limitations listed above.  Claims 18-20 do not contain these limitations.

The examiner is examining the claims below as best understood in light of the interpretation and 112b.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102a(2) as being anticipated by Baruch et al (US Pub 2018/0029706 A1), hereafter known as Baruch.


For Claim 18, Baruch teaches   A monitoring system for mitigating traffic risks among a group of vehicles comprising an air-based vehicle being 20operable to track a ground-based object, and a ground based vehicle, the monitoring system comprising: ([0003-0005] Fig. 2B, [0048-0052 shows that more than one vehicles can be scanned by the UAV.  While the UAV appears to mostly be directed towards protecting a user (which could be a pedestrian), it would mitigate traffic risks for the vehicles being scanned.)
a processing device; ([0027])
the memory device; and([0027])
computer instructions stored in the memory device that, when executed by the processor device, cause the processor device to; ([0027], [0097], [0054])
store predicted navigation data for the ground-based vehicle and the air based vehicle in the computer-readable medium, wherein the predicted navigation data is indicative of a first predicted trajectory for the ground-based vehicle and comprises a predicted trajectory for the air-based vehicle that is indicative of a second predicted trajectory for a ground-based object that is tracked by the air-based vehicle ; ([0045], [0003-0005].  The UAV can find a predicted travel path using sensors.  [0005], [0045-0047], [0050].  While it is not explicitly stated that the data of the predicted trajectories is stored in memory, it is inherent that the data be stored at least temporarily in order to perform analysis.[0020], [0038], [0045], [0003-0005].  The UAV can find a predicted travel path using sensors.  [0005], [0022], [0045-0047], [0050].  The UAV can predict paths for the user and other objects/vehicles, and can be based upon position and velocity of the user.  It would therefore be indicative of the trajectory for the ground based object.)
process the predicted navigation data to determine one or more future locations of 25the ground based-object and to detect an upcoming spatial proximity between the ground-based object and the ground-based vehicle; and ([0045-0046], [0021], [0054-0055])
transmit an alert signal to at least one of the ground-based object and/or the ground-based vehicle based on detecting the upcoming spatial proximity between the ground based object and the ground based vehicle.  ([0054], [0064])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baruch in light of Dhiman et al (WO 2020013525 A1), hereafter known as Dhiman, however, the examiner has cited paragraphs from Dhiman (US Pub 2020/0020231), as they are essentially identical.  The documents are the same, but the US Pub and the WO pub have paragraph numbers offset by 1.   

 For Claim 1, Baruch teaches  A method of mitigating traffic risks among a group of vehicles comprising an air-based vehicle being operated to 5track a ground-based object, and a ground-based vehicle, the method comprising,: ([0003-0005] Fig. 2B, [0048-0052 shows that more than one vehicles can be scanned by the UAV.  While the UAV appears to mostly be directed towards protecting a user (which could be a pedestrian), it would mitigate traffic risks for the vehicles being scanned.)
storing predicted navigation data for the ground-based vehicle and the air-based vehicle in  in a non-volatile memory device of a control device ([0027], [0032], [0088]), wherein the predicted navigation data is indicative of a first predicted trajectory for the ground-based vehicle ([0005], [0045-0047], [0050].  While it is not explicitly stated that the data of the predicted trajectories is stored in memory, it is inherent that the data be stored at least temporarily in order to perform analysis.) and comprises a predicted traiectory for the air-based vehicle ([0088]) that is indicative of a second predicted traiectory for the qround-based object that is tracked by the air-based vehicle, wherein the control device comprises; ([0020], [0038], [0045], [0003-0005].  The UAV can find a predicted travel path using sensors.  [0005], [0022], [0045-0047], [0050].  The UAV can predict paths for the user and other objects/vehicles, and can be based upon position and velocity of the user.)
a processing device; ([0027])
the memory device; and([0027])
computer instructions stored in the memory device that, when executed by the processor device, cause the processor device to perform the method of mitigating traffic risks; ([0027], [0097], [0054])
processing the predicted navigation data by the processing device executing the computer instructions to: ([0027], [0097], [0054])
determine one or more future locations of the ground based-object ([0023], [0045], [0048-0049], [0072-0073])
determine location data of the ground-based object in relation to the air based vehicle; ([0022], [0041].  [0003], [0004], [0030].  The device has many methods of determining the user location and the UAV location.  It has many methods of determining the ideal distance to the user.  It is clearly determining a relative distance, which could be considered location data of the ground based object in relation to the air based vehicle.
use navigation data including an estimated trajectory for the air-based vehicle to calculate the second predicted trajectory for the ground based object based on the location data; ([0004], [0023], [0025], [0041], 0045].  The UAV may use GPS or navigation systems to determine attributes of the user, including position or velocity.  This would require using positional/velocity information of the UAV to determine positional/velocity information of the user.  This information is then used to create an estimated travel path.)
detect an upcoming spatial proximity between the 10ground-based object and the ground-based vehicle; and ([0045-0046], [0021], [0054-0055])
transmitting an alert signal to at least one of the ground-based object and/or the ground-based vehicle based on detecting the upcoming spatial proximity between the ground based object and the ground based vehicle.  ([0054], [0064])
Using GPS information or navigation systems to determine a ground based object trajectory. ([0004], [0023], [0025], [0041], 0045].  The UAV may use GPS or navigation systems to determine attributes of the user, including position or velocity.  This would require using positional/velocity information of the UAV to determine positional/velocity information of the user.  This information is then used to create an estimated travel path.)
And assuming that a user/object will follow a predictable path. ([0045].  A user walking down the street might be assumed to continue walking down the street.)
And that the UAV follows the user at a relatively stationary position. ([0041])
Baruch does not teach convert the predicted trajectory for the air-based vehicle into the second predicted trajectory for the ground based object based on the location data;
Dhiman, however, does determine location data of the ground-based object in relation to the air based vehicle;
utilize the position for the air-based vehicle to determine the second position for the ground based object based on the location data;.  ([0052] Figure 7B.  The drone can take the current location information and determine the location of another ground based object by comparing it’s distance and angle from the UAV.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Baruch and Dhiman to modify Baruch to convert the predicted trajectory for the air-based vehicle into the second predicted trajectory for the ground based object based on the location data;
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch in this way because it would be an effective way to determine the predicted trajectory of the ground based object in absolute coordinates that might be valuable as a transmission.   Baruch establishes attempting to remain at a stationary position relative to a user, and predicting a path of a user to assist in this.  Baruch establishes using cameras or other sensors to maintain this, but also GPS for the purpose of navigating the flight path.  Given the positional information of Baruch and the GPS information, it would be a trivial step to determine the predicted ground based object path from the predicted flight path, and store that information as GPS coordinates which might be valuable for comparisons with other GPS data (such as vehicle information stored as GPS data.)

For Claim 4, modified Baruch teaches   The method of claim 1, 
And that trajectories can be broken down into points ([0005-0006]
Modified Baruch does not teach wherein the first predicted trajectory comprises a 25sequence of first locations and associated first time points in relation to a reference time point, and 
the second predicted trajectory comprises a sequence of second locations and associated second time points in relation to the reference time point.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Baruch wherein the first predicted trajectory comprises a 25sequence of first locations and associated first time points in relation to a reference time point, and 
the second predicted trajectory comprises a sequence of second locations and associated second time points in relation to the reference time point.  
It would be obvious to one of ordinary skill in the art in light of Baruch to modify Baruch with this teaching because this is a common way of describing a trajectory of an object.  Representing a trajectory as a series of points on a map (perhaps with t=0, 1, 2…, n) is a common way of showing how a trajectory looks over time.  It is a common and known technique to break a trajectory down into a series of points with times associated with them that represent the trajectory to perform analysis on individual times and locations during the trajectory.  Therefore, it would be obvious to combine this teaching with Baruch because it would allow Baruch to consider each point as to whether or not it is too close to another moving object to determine if there is a potential collision. 

For Claim 8, Burach teaches   The method of claim 1, further comprising: 
Baruch does not teach analyzing, upon the detection of the upcoming spatial proximity, the predicted navigation data and/or sensor data for determination of an occluded line-of-sight between the ground-based object and the ground-based vehicle, wherein said sensor data is obtained by a vision sensor on at least 10one of the ground-based vehicle, the ground-based object and/or the air-based vehicle.  
Dhiman, however, does teach analyzing, upon the detection of the upcoming potential spatial proximity, the predicted navigation data and/or sensor data for determination of an occluded line-of-sight between the ground-based object and the ground-based vehicle, wherein said sensor data is obtained by a vision sensor on at least 10one of the ground-based vehicle, the ground-based object and/or the air-based vehicle.  ([0013], [0038-0039], [0045-0049], [0051].  There are many methods of determining a line of sight issue, and one of them involves the camera on the vehicle noticing a sign that indicates a sharp turn ahead.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch’s system with Dhiman’s method of determining line of sight for two objects that may collide because it would determine how likely one of the users or objects is to divert their path to avoid the collision, or how much the user might be expecting it. It could change how early the warning from the ABV should be, or how serious it should be.  It could additionally encourage the AUV to reposition to make sure that it has line of sight to ensure all parties have relevant information to pass the intersection safely.
However, it would be obvious to one of ordinary skill in the art to recognize a potential collision point (a sharp turn without line of sight) as a reason to check the blind spots instead of waiting to determine a collision (spatial proximity).  It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch with this teaching because if the AUV was near to the first vehicle or user, and that person did not have line of sight, then the drone might also not have line of sight.  In this situation, it would be obvious to treat the intersection as potentially dangerous, as it cannot guarantee safety, and carry out the previously mentioned steps to ensure a safe passing of the turn or intersection.

For Claim 15, Baruch teaches   The method of claim 1, wherein the alert signal is provided to the ground- based object via the air-based vehicle.  ([0054], [0064])

10		For Claim 16, Baruch teaches   The method of claim 1, further comprising: determining the group of vehicles among a larger plurality of vehicles based on respective locations of the larger plurality of vehicles at one or more time points.  ([0048-0052]  The UAV can check the scanning area for vehicles to determine which ones pose a potential threat to the user.  This can include position or velocity of the vehicles.)
	Baruch does not teach The method of claim 1, further comprising: determining the group of vehicles among a larger plurality of vehicles by clustering based on respective locations of the larger plurality of vehicles at one or more time points.  
	However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch’s system with the teaching to determine the group of vehicles by clustering based on respective locations of the larger plurality of vehicles at one or more time points.  It would be obvious because to “cluster” roughly means to perform the task of grouping a set of objects in such a way that objects in the same group are more similar to others in other groups.  Very broadly speaking, because Baruch notifies which vehicles could be a potential threat, it very broadly performs clustering.  There is no particular algorithm, and Baruch does not mention creating a specific group that includes all of the potentially threatening vehicles, but Baruch is determining those vehicles for further analysis based off of position and velocity.  Baruch essentially has the same outcome, but the method of organizing data is different.  It would be obvious to cluster instead of just select the potentially threatening vehicles and consider them a “group”.  This would allow them to be more organized for further analysis in terms of potential collisions, and would allow the machine to mark the other vehicles as not a threat.  

For Claim 17, Baruch teaches   A non-transitory computer-readable medium comprising computer 15instructions stored thereon that,, when executed by a processor, cause the processor to perform a method comprising,  ([0009])
storing predicted navigation data for the ground-based vehicle and the air-based vehicle in  in a non-volatile memory device of a control device ([0027], [0032], [0088]), wherein the predicted navigation data is indicative of a first predicted trajectory for the ground-based vehicle ([0005], [0045-0047], [0050].  While it is not explicitly stated that the data of the predicted trajectories is stored in memory, it is inherent that the data be stored at least temporarily in order to perform analysis.) and comprises a predicted traiectory for the air-based vehicle ([0088]) that is indicative of a second predicted traiectory for the qround-based object that is tracked by the air-based vehicle, wherein the control device comprises; ([0020], [0038], [0045], [0003-0005].  The UAV can find a predicted travel path using sensors.  [0005], [0022], [0045-0047], [0050].  The UAV can predict paths for the user and other objects/vehicles, and can be based upon position and velocity of the user.)
determining one or more future locations of the ground based-object ([0023], [0045], [0048-0049], [0072-0073])
determining location data of the ground-based object in relation to the air based vehicle; ([0022], [0041].  [0003], [0004], [0030].  The device has many methods of determining the user location and the UAV location.  It has many methods of determining the ideal distance to the user.  It is clearly determining a relative distance, which could be considered location data of the ground based object in relation to the air based vehicle.
use navigation data for the air-based vehicle to calculate the second predicted trajectory for the ground based object based on the location data; ([0004], [0023], [0025], [0041], 0045].  The UAV may use GPS or navigation systems to determine attributes of the user, including position or velocity.  This would require using positional/velocity information of the UAV to determine positional/velocity information of the user.  This information is then used to create an estimated travel path.)
detecting an upcoming spatial proximity between the 10ground-based object and the ground-based vehicle; and ([0045-0046], [0021], [0054-0055])
transmitting an alert signal to at least one of the ground-based object and/or the ground-based vehicle based on detecting the upcoming spatial proximity between the ground based object and the ground based vehicle.  ([0054], [0064])
Using GPS information or navigation systems to determine a ground based object trajectory. ([0004], [0023], [0025], [0041], 0045].  The UAV may use GPS or navigation systems to determine attributes of the user, including position or velocity.  This would require using positional/velocity information of the UAV to determine positional/velocity information of the user.  This information is then used to create an estimated travel path.)
And assuming that a user/object will follow a predictable path. ([0045].  A user walking down the street might be assumed to continue walking down the street.)
And that the UAV follows the user at a relatively stationary position. ([0041])
Baruch does not teach convert the predicted trajectory for the air-based vehicle into the second predicted trajectory for the ground based object based on the location data;
Dhiman, however, does determine location data of the ground-based object in relation to the air based vehicle;
utilize the position for the air-based vehicle to determine the second position for the ground based object based on the location data;.  ([0052] Figure 7B.  The drone can take the current location information and determine the location of another ground based object by comparing it’s distance and angle from the UAV.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Baruch and Dhiman to modify Baruch to convert the predicted trajectory for the air-based vehicle into the second predicted trajectory for the ground based object based on the location data;
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch in this way because it would be an effective way to determine the predicted trajectory of the ground based object in absolute coordinates that might be valuable as a transmission.   Baruch establishes attempting to remain at a stationary position relative to a user, and predicting a path of a user to assist in this.  Baruch establishes using cameras or other sensors to maintain this, but also GPS for the purpose of navigating the flight path.  Given the positional information of Baruch and the GPS information, it would be a trivial step to determine the predicted ground based object path from the predicted flight path, and store that information as GPS coordinates which might be valuable for comparisons with other GPS data (such as vehicle information stored as GPS data.)


For Claim 19, Baruch teaches   The monitoring system of claim 18, 
	And that the system is configured to communicate wirelessly with a respective local control device disposed in a vehicle of the group of vehicles. ([0024], the UAV can send signals to the electronic control systems of any vehicles to warn them of a collision.)
Baruch does not teach the control device is configured to be disposed in a first vehicle of a group of vehicles other than the first vehicle.  
Dhiman, however, does teach the control device is configured to be disposed in a first vehicle of a group of vehicles other than the first vehicle.  ([0038], [0067], Claims 4 and 5, establish that the UAV is docked onto a vehicle.  [0008] establishes that it is connected to the vehicle it is docked to and mainly running analysis for the benefit of that vehicle.  To be noted is that the air based vehicle might be considered in the group, so its ability to communicate with the ground based vehicle would meet the limitation)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch’s collision avoidance method with Dhiman’s method of having the device associated with the vehicle instead of the ground based object because it would be expected to work about as well while attached to the vehicle, the vehicle is more likely to have dangerous collisions (any vehicle collision is more likely to be dangerous than pedestrian/cyclist collisions, as the vehicle collision very likely has one participant in the collision moving at a high speed, where that is less assured with pedestrian/cyclist collisions), and the vehicle would have more space to carry and maintain a UAV in a ready to fly state.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baruch in light of Dhiman in light of Ferguson et al (US Pub 2013/0245877 A1), hereafter known as Ferguson.

For Claim 5, modified Baruch teaches   The method of claim 4, wherein said processing comprises: comparing the first 30locations and the associated first time points of the first predicted trajectory to the second locations and the associated second time points of the second predicted trajectory, and 
detecting the upcoming spatial proximity based on the mapping.  ([0053] shows a distance threshold for determining a risk to the user after comparing attributes of the objects.  [0005] shows that the device determines the trajectories of the user and the other potential object before determining any intersection. [0061] shows that a distance of 10 feet might be considered a potential range to determine a danger to a user (being close enough to a collision).
Baruch does not teach mapping to determine any spatial proximity.
Ferguson, however, does teach mapping to analyze information regarding the velocities and positions of objects. ([0109-0110]).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Baruch and Ferguson to modify Baruch’s system to map the coordinates to determine spatial proximity.  It would be obvious because mapping points to a map is a known way to determine their location in a physical space that eases the comparison process.  The process of mapping removes some abstraction and places the information in a setting that is more like the real world.  From there, a simple distance can be measured instead of calculated without a tool to assist.  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to map the data instead of just calculating the comparison from the coordinates because it creates a framework from which more complex analysis can be done (the consideration of buildings that block line of sight) and may be more understandable to any users who wanted to observe the process.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baruch in light of Dhiman in light of Ferguson in light of King et al (US Pub 2020/0189573 A1), hereafter known as King.

For Claim 6, Baruch teaches   The method of claim 5, wherein the upcoming spatial proximity is detected 35when a distance between a first location and a second location is below a spatial limit and ([0053] shows a distance threshold for determining a risk to the user after comparing attributes of the objects.  [0005] shows that the device determines the trajectories of the user and the other potential object before determining any intersection.
Baruch does not teach when a time difference between a first time point associated with the first location and a second time point associated with the second location is below a temporal limit.  
King, however, does teach a proximity is detected when a time difference between a first time point associated with the first location and a second time point associated with the second location is below a temporal limit.  ([0014], [0067].  If an object along the trajectory and the autonomous vehicle would meet at an intersection at a time, or a window of time, it could be considered a potential collision.  A window of time suggests that if both vehicles cross through the intersection within 2 seconds, and the window of time is 2 seconds, it could be considered a potential collision.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch’s system with the teaching of King’s potential definition of a collision because King’s method of determining collisions using a time threshold instead of just a distance threshold would allow for more cautious decisions to alert.  Two objects moving very quickly might not be very close to each other according to calculations, but may be at the same point within a few seconds.  An error in the calculations is possible to result in the timing of the trajectories being off, and making a collision possible.  By acknowledging that vehicles or objects may be in the same space within a close time period, the calculations can determine a risk there in and of itself. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baruch in light of Dhiman in light of Ferguson in light of Singh et al (US Pub 2019/0071043 A1), hereafter known as Singh.

For Claim 7, Baruch teaches   The method of claim 5, 
Baruch does not teach wherein at least one of the spatial and temporal limits are set as a function of a velocity vector of the ground-based vehicle and/or a velocity vector of the ground-based object.  
Singh, however, does teach wherein at least one of the spatial and temporal limits are set as a function of a velocity vector of the ground-based vehicle and/or a velocity vector of the ground-based object.  ([0020]  A potential collision is determined when  the distance between a host vehicle and another drops below a distance threshold.  The distance threshold can change depending on the speeds of the vehicles/objects.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch’s system with Singh’s method of changing potential collision thresholds depending on velocity because vehicles and people moving quickly are less likely to change course than vehicles and people moving slowly as there is less time to brake or stop.  Because of this, a slow moving collision can be stopped by quick reflexes.  Additionally, fast moving collisions might be more difficult to accurately determine, as things are happening in a more narrow time window, so some extra caution would assist in ensuring a collision doesn’t occur.  Finally, fast moving collisions are going to be more dangerous than slow ones in most occasions.  Therefore, some degree of extra caution is warranted for those collisions.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baruch in light of Ferguson in light of Dhiman.

For Claim 9, Baruch teaches   The method of claim 8, 
Baruch does not teach wherein the group of vehicles comprises at least one further ground-based vehicle, and
The analyzing comprises
 determining a line-of-sight (LOS) between the ground-based vehicle and the ground-based object at one or more time 15points, 
mapping a location of the at least one further ground-based vehicle to the LOS at said one or more time points, and 
detecting the occluded LOS when the at least one further ground-based vehicle blocks the LOS at the at least one of said one or more time points.  
Ferguson, however, does teach wherein the group of vehicles comprises at least one further ground-based vehicle (Figure 3A, Figure 3B, Figures 4A and 4B, [0048-0050], [0058-0062], another truck is considered in analysis), wherein said analyzing comprises: determining a field of view between the ground-based vehicle and the ground-based object at one or more time 15points, ([0058-0062], Figures 4A and 4B, it is determined which direction the sign that the vehicle wants to see is in, and it is noted that the field of view that includes the object (the line of sight) is currently blocked) mapping a location of the at least one further ground-based vehicle to the LOS at said one or more time points ([0058-0062].  The system is aware that the truck will continue to block the sight unless an action is taken.  Additionally, [0109-0110] notes that a computer system vision can be used to map the environments to track objects and estimate speeds), and detecting the occluded LOS when the at least one further ground-based vehicle blocks the field of view at at least one of said one or more time points.  ([0058-0062], it is identified that the vehicle is blocking the line of sight of the object).
Therefore, it would be obvious in light of Baruch, Dhiman, and Ferguson to one of ordinary skill in the art prior to the effective filing date to modify Baruch’s system with the teaching that wherein the group of vehicles comprises at least one further ground-based vehicle, wherein said analyzing comprises: determining a line of sight (LOS) between the ground-based vehicle and the ground-based object at one or more time 15points, mapping a location of the at least one further ground-based vehicle to the LOS at said one or more time points, and detecting the occluded LOS when the at least one further ground-based vehicle blocks the LOS at at least one of said one or more time points.  
It would be obvious to modify Baruch’s system with this teaching because Ferguson clearly establishes the concept of mapping objects to a digital environment, wanting to see a particular object (Figures 3A and 3B establish wanting to see potential vehicles that could cause a collision, and figures 4A and 4B show ground based objects that are useful to see), determining a field of view (a broader line of sight) that would allow the vehicle to see the object or potential vehicles, and then detecting the occluded field of view (or line of sight) in response to detecting the vehicle there.  It would be useful to combine this with Baruch because it would allow the user of Baruch to know whether they should reposition themselves to get a better line of sight like Ferguson does, or to have the drone move to a position so that it can gain a line of site on any potentially dangerous or interesting areas, so it can then relate valuable information back to the user.

20		For Claim 10, Baruch teaches   The method of claim 9, 
Baruch does not teach wherein said one or more time points are future in relation to a current time point.  
Ferguson, however, does teach wherein said one or more time points are future in relation to a current time point.  ([0058-0062].  The system is aware that the truck will continue to block the sight unless an action is taken.  Additionally, [0109-0110] notes that a computer system vision can be used to map the environments to track objects and estimate speeds  Using the path of decelerating quickly, Ferguson predicts the truck will continue to move forward.  This will allow the system to map the location of the vehicle and the object to future points, predicting the truck will continue to move, and showing a clear line of sight.)
Therefore, it would be obvious to modify Baruch’s method with Ferguson’s method of determining future line of sight timings because if there is a current lack of a line of sight, and there is a potential collision in the near future, being aware that the sight blocking object might not be in the line of sight in the future might reduce need to take action and cause alarm.  Similarly, if there is currently line of sight, but in the future line of sight will be taken away up until an intersection, the potential danger of a sudden collision will go up in the future, and it would be useful and helpful for the UAV to begin making sure that the situation is known to all parties.

For Claim 11, Baruch teaches   The method of claim 9, 
Baruch does not teach wherein said determining the LOS comprises: determining a LOS vector between the air-based vehicle and the ground based-vehicle, 25obtaining a location vector between the air-based vehicle and the ground based-object, and computing the LOS between the ground-based object and the ground-based vehicle as a function of the LOS vector and location vector.  
Dhiman, however, does teach wherein said determining the LOS comprises: determining an LOS vector between the air-based vehicle and the ground based-vehicle, 25obtaining a location vector between the air-based vehicle and the ground based-object, to compute the locations of the ground based vehicle and the ground based object.  ([0051-0052].  The UAV gets line of sight of both vehicles, and detects the distance from them to the UAV (the LOS Vector).  It then determines position (the location vector).
Ferguson, however, does teach computing the field of view between the ground-based object and the ground-based vehicle as a function of the positions of the object and vehicle.   ([0058-0062], Figures 4A and 4B, it is determined where the sign that the vehicle wants to see is, and it is noted that the field of view that includes the object (the line of sight) is currently blocked.  The line 410 shows that the line of sight is blocked, and the concept of a field of view showing the object is essentially the same as a line of sight.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch’s vehicle collision avoidance method with Dhiman’s use of the UAV getting line of sight to detect the position of the vehicles and objects, and Ferguson’s use of using positions of objects to determine a potential field of view to have the UAV determine the positions of the objects, and then determine the potential line of sight between them from that information.  It would be obvious because knowing whether the object and vehicle can see the other would be valuable information when it comes to determining whether or not the vehicle or object needs to be alerted to a potential collision.  If the vehicle and object can see each other, the chances of them responding to a possible collision is much higher, and no alert might be necessary.  If it is determined they cannot see each other until right before a potential collision, then it would be much more likely that one or the other needs to be warned.

For Claim 12, Baruch teaches   The method of claim 8, 
Baruch does not teach wherein said analyzing comprises: determining a 30predicted location of the ground-based object or the ground-based vehicle, and operating the vision sensor of the ground-based vehicle, the ground-based object or the air-based vehicle to capture the sensor data with the predicted location positioned within a field of view of the vision sensor.  
Dhiman, however, does teach wherein said analyzing comprises: determining a 30predicted location of the ground-based object or the ground-based vehicle, and operating the vision sensor of the ground-based vehicle, the ground-based object or the air-based vehicle to capture the sensor data with the predicted location positioned within a field of view of the vision sensor.  ([0041-0042], [0051]  Having predicted the blind spot on the road as a location of an object or vehicle, the AUV flies to a location so that it can watch the blind spot and both vehicles.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch’s collision avoidance method with Dhiman’s use of having the AUV fly to a location and monitoring both vehicles, and a future location for them (the blind spot) because it would allow the AUV to have an ideal location to surveil the situation and relay information to both the object and the vehicle so that they can make necessary changes to their course.

For Claim 13, Baruch teaches   The method of claim 12, 
Baruch does not teach wherein said analyzing further comprises: processing the sensor data for detection of an occluding object between a reference point and the22 predicted location, the reference point being located on the ground-based vehicle or on the ground-based object, respectively.  
Dhiman, however does teach wherein said analyzing further comprises: processing the sensor data for detection of an occluding object between a reference point and the22 predicted location, the reference point being located on the ground-based vehicle or on the ground-based object, respectively.  (Figure 6, [0049].  The device detects that the vehicle in front of it, Truck 620, is acting as an occluding object that blocks a line of sight of the other lane, which the vehicle is considering moving into (a predicted potential location) to pass the truck.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch’s vehicle collision method with Dhiman’s use of using sensors to detect objects that block a line of sight between the reference point and a potential future location for the reference point because it would give the drone a good idea of when it is needed to find a new position and cover blind spots that the user cannot see into.

For Claim 14, Baruch teaches   The method of claim 12, wherein said determining the predicted location and 5said operating the vision sensor are performed at or subsequent to a current time point.  ([0045-0046], [0021], [0023], [0041], [0043], [0045], [0054-0055].  Given that the system is estimating trajectories, that would be estimating a predicted location at a current time.  Additionally, this can be done using sensor information, which is heavily suggested to be recent or current sensor information.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baruch in in light of Duncan et al (US Pub 2015/0102154 A1), hereafter known as Duncan.


For Claim 20, Baruch teaches   The monitoring system of claim 18, 
Baruch does not teach wherein the control device:
Is configured to be disposed separately from the group of 35vehicles and 
Is configured to communicate wirelessly with local control devices on vehicles in the group of vehicles. 
Duncan, however, does teach wherein the control device:
Is configured to be disposed separately from the group of 35vehicles and ([0025])
Is configured to communicate wirelessly with local control devices on vehicles in the group of vehicles. ([0025-0027])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch with Duncan’s teaching of having the control system remote from the vehicles and communicating with the vehicles because the processors necessary to perform complex equations may be heavy or have specific heat transferring requirements, and it may be easier to house them at stationary locations than on a vehicle.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mochizuki et al (US Pub 2012/0025965 A1) relates to a method of controlling a collision warning.  Duncan et al (US Pub 2015/0102154 A1) relates to a UAV contained within a vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664